Corlett, J.,
(dissenting.) In September, 1881, the plaintiff brought an action against the defendant to recover damages for assault and battery. Is*329sue was joined, and the case tried .in September, 1883, resulting in a verdict of $3,000 for the plaintiff, which was paid in February, 1884. On that trial the plaintiff’s contention was that the defendant’s assault caused anchylosis of the neck, and that the injury was permanent. On the 23d day of November, 1887, Jeanette Stevens, a sister of the plaintiff, made an affidavit to the effect that the extent of the plaintiff’s injuries were grossly exaggerated, and that by a conspiracy with two doctors, Simon and Kimball, a gross fraud was perpetrated. This affidavit was published by the defendant in the Northwest Sun, a paper in Pennsylvania, in a village near the defendant’s residence. In January, 1888, the plaintiff brought an action of libel against the defendant for publishing that affidavit. The defendant answered the complaint by alleging the same to be true, and by setting up other defenses. A trial of this action was had in Chautauqua county in May, 1889, which resulted in a verdict for the defendant, upon which judgment was entered for costs, which were paid by the defendant in June, 1889. On the 1st day of July, 1889, the •defendant presented a verified petition to the supreme court, alleging the above facts, and also stating that the said Jeanette Stevens was sworn as a witness on the trial of the libel action, and testified, in substance, to the matters alleged in her affidavit. The petition further states that the defendant had no knowledge or information of the alleged fraud or conspiracy of the plaintiff at the time of the trial of the assault and battery action. The defendant’s attorney also made an affidavit, sworn to on the 10th day of July, 1889, stating why the application for a new trial was delayed until after the trial of the libel action. The plaintiff, by affidavit sworn to on the 27th day •of July, 1889, denies fraud and conspiracy on his part. He also gave a history of what he claims occurred on the first trial, and it alleges that he never heard of the charge contained in the petition until shortly after the affidavit •of Jeanette Stevens was verified. Neither Simons, Kimball, nor the plaintiff’s wife made an affidavit to support the plaintiff’s; and the motion for a new trial was heard at special term on the 30th day of July, 1889, before Justice Daniels, who tried the assault and battery action. He wrote an opinion which appears in the appeal papers. The opinion shows that the new trial was granted on the ground of newly-discovered evidence, which, if true, was not only vital and material to the defendant, but a fraud upon the court.
The learned counsel for the plaintiff insists that a new trial cannot be granted on the ground of newly-discovered evidence without a case showing that it is not cumulative. It is true that this is the general rule, for obvious reasons; but the papers show, with reasonable certainty, that no evidence was given on the trial on the subject of fraud or conspiracy. The defendant’s petition shows that he had no information on those matters at the time of the trial. The plaintiff’s affidavit not only omits to deny this allegation, but it alleges that he never heard anything on that subject until after the affidavit of Jeanette Stevens. It is obvious, therefore, that no evidence could have been given on that subject on the assault and battery trial, as neither of the parties ■ever heard of it until long afterwards. The object of a case is to show what ■occurred on the trial; but, when it affirmatively appears that both parties agree that no evidence of the kind for which a new trial is granted was given, a case would be useless. It does not appear that any objection was made at the hearing of the motion on that ground. It was, therefore, waived, even if it would be material if taken. In re New York, W. S. & B. R. Co., 35 Hun, 575; In re Cooper, 93 N. Y. 507. Where specific objections are made, all not specified are waived. Marston v. Gould, 69 N. Y. 220. The reverse is true when the objection is general. All errors are waived except such as could not be obviated. Quinby v. Strauss, 90 N. Y. 664. The verdict in the libel ease may have been reached on some ground not involving the truth of the alleged libel; but the defendant’s petition shows that Jeanette Stevens was sworn as a witness on the libel case, and gave evidence tending to show the truth of *330her affidavit. The plaintiff does not deny this. There is some evidence, therefore, tending to show that the verdict was based upon the justification contained in the answer. Aside from this, the plaintiff’s omission to corroborate his affidavit by those who attended him, and were in a position to know what occurred, is a circumstance entitled to weight. The conclusion of the justice at special term that a new trial should be granted was sufficiently supported. The proposition is to prove independent matters in no way brought to the attention of the trial court. Silver-Plate Co. v. Barclay, 48 Hun, 54. Under all the circumstances, the application for a new trial was made at the earliest opportunity. A motion for a new trial is always addressed to the sound discretion of the court. Platt v. Munroe, 34 Barb. 294; Carpenter v. Coe, 67 Barb. 411.
The remarks of the court in the opinion at special term as to what occurred' at the trial are not material. The court does not mention what occurred at the trial as the basis upon which he grants the application, but as a mere historical reference as to what took place when the case was tried before him. The ground of the decision is based exclusively upon the papers before him on the motion.
The learned counsel for the plaintiff suggests that the words in the order, that a new trial is granted upon the ground of fraud, would amount to an adjudication against the plaintiff on another trial. This is a misapprehension. The order cannot be treated as an adjudication on the merits. If the form of the order is such that it may be prejudicial to the plaintiff, no reason is seen why application could not be made to the justice granting it for a proper settlement. The order should be affirmed, with $10 costs and disbursements.